DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 refers to “stripe shaped” when it is believed this phrase should be hyphenated.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18-20 are indefinite for claiming the antenna, processor, and piezoelectric element are formed “using a bioprinting process” when the Examiner’s best understanding of a bioprinting process is that it relates directly towards printing cells growth factors, biomaterials, and other tissues. Antennas, processors, and piezoelectric elements are not formed from any of the above materials, and would appear to require distinct materials which aren’t bioprinted. Accordingly, it is unclear how the method includes bioprinting elements which aren’t biological. 
Clarification is required. 

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The closest prior art is Alvarez Icaza Riviera et al. (US 20090085444 A1), hereinafter known as Alvarez who teaches that piezoelectric elements ([0287], Abstract: electroactive polymer fibers which can include piezoelectric polymers) which act as actuators for prosthetic muscles (Abstract), and wherein the artificial muscle can comprise tongues ([0172]).  Alvarez fails to disclose the fibers which can be used to create artificial tongue muscles as being capable of being implanted within a completely artificial (bioprinted) tongue which functions without the use of existing tongue muscle, and is silent with regards to the details of the control.
Meadows et al. (US 20110112601 A1), hereinafter known as Meadows, teaches a system for controlling a patient’s natural tongue which incudes the control and application of a signal to stimulate the nerves of the tongue which in-turn, activate the natural muscle (Abstract), so that the stimulation of the nerve causes muscle movement to change the position of the tongue within the oral cavity of the user ([0091]) which could correspond to making sounds ([0084] speech). The method of stimulation also includes an external device (remote control) which can be wirelessly charged and operated, and includes a display on its screen ([0129]). The control communication interface further comprises an antenna ([0136]) and processor ([0143]).
The obviousness of utilizing a piezoelectric actuator (such as is taught by Alvarez) and controlling it via a method such as is taught by Meadows would have been obvious to one of ordinary skill in the art.
Further, the prior art renders it obvious to bioprint muscle (see Beier et al. WO 2016201577 A1 hereinafter known as Beier). 
However, the Combination still fails to teach the bioprinting of an entire tongue which comprises bioprinted tongue tissue and the antenna, processor, and piezoelectric element) embedded therein so that the tongue works by having the piezoelectric elements deform in response to an electric bias applied thereto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/04/22